Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered.

Response to Arguments
In view of the amendment to claims 1, 8 and 15, the objection to the claim is withdrawn.
Applicant’s arguments with respect to claims 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Dependent claims 2, 3, 6, 7, 9, 10, 13 and 14 are only discussed in view of the amendment to their respective independent claim and are not further discussed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 6, 7, 13 and 14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 7 recites “a shortcut.”  This limitation has already been instantiated in claim 1 from which claims 6 and 7 depend.  It is unclear and indefinite whether a different “shortcut” is being intended or is the same shortcut already referenced.  For purposes of examination, the Examiner considers this limitation recited in each claim to be the same shortcut already instantiated in claim 1.  Dependent claims 13 and 14 are similarly rejected as claims 6 and 7 above respectively.
Claim 7 recites “... wherein the instructions cause the image processing apparatus to perform screen display if a shortcut is called with the card used in the login process and immediate execution is not possible.”  Claim 1 includes where the shortcut is called using the card information.  However, claim 7 recites where the shortcut is called with the card.  It is unclear and indefinite as to the intent of this limitation in view of claim 1 from which it depends because of more than one possible interpretation.  Is it the card that calls the shortcut or the card information that is used to call the associated shortcut?  For purposes of examination, the Examiner interprets the claim to mean that the card information is used to call or determine a displayed shortcut.  Dependent claim 14 is similarly rejected as claim 7 above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa (US Pub 20160295033).
Claim 1: Hirasawa discloses an image processing apparatus which includes a display, is able to read card information from a card, and provides at least any of a function using a scanner and a function using a printer [Figure 1 & p0030], the image processing apparatus comprising: 
a memory storing instructions; and a processor executing the instructions causing the image processing apparatus [CPU 31 may process the information, stores computation results in the RAM 33 and/or the NVRAM 34, and controls behaviors of parts and components in the MFP 100 according to the controlling programs read from the ROM 32, p0027] to: 
manage, in a case where card information is available for a login process, whether or not a mode for preventing a shortcut from being called with the card information used in the login process is invalid [the user may activate an IC-card reader to read an IC card, in which the user ID is stored, to read the user ID therefrom in order to receive the user ID, p0043]; 
execute, if card information associated with a user account is detected, a login process to the image processing apparatus based on the user account [After the entry of the user information, the MFP 100 may authorize the user based on the user information. The MFP 100 may refer to the user registration table 341 (see FIG. 2) to determine whether the user registration table 341 includes a record containing the user ID and the password which are identical to the entered user ID and password, p0044 & p0050]; 
register, during a login state according to the login process, a shortcut in association with the card information used in the login process if the mode is managed as invalid [After the successful login of the current user, the MFP 100 displays a home screen in the operation panel 40 ... MFP 100 determines, with reference to the permission information in the user-basis limitation table 342, whether the function and the setups [i.e. the register process] indicated in the shortcut information are permitted to the current user. If the MFP 100 determines that the function and the setups indicated in the selected set of shortcut information are permitted to the user, the MFP 100 displays a screen, which shows the function and the setups contained in the selected set of shortcut information ... a shortcut storing button 714, by which the current setups may be saved as a set of shortcut information, p0050 & p0060-0061]; and 
display, if the shortcut is called using the card information, a screen for a function associated with the shortcut on the display in a state in which a setting value group corresponding to the shortcut is applied [The function-selectable screen 50 may include a function-listing area 51, in which the functions permitted in the MFP 100 are represented in icons; a shortcut button 53, by which the user may proceed to select a shortcut; a user ID area 54, in which the user name is displayed ... the user selects this set of shortcut information, and the MFP 100 determines that these setups are permitted to the current user, the MFP 100 may display a copy setting screen 701 (see FIG. 5C1) showing the permitted setups, p0050 & p0060-0061].  

Regarding claims 8 and 15: the method and controlling program herein have been executed or performed by the apparatus of claim 1 and are therefore likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 6, 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa as applied above in view of Adachi (US PgPub 20130092146).
Claim 2: Hirasawa discloses the image processing apparatus according to claim 1.
Hirasawa appears to fail to explicitly disclose wherein the instructions cause the image processing apparatus to call another shortcut corresponding to card information which is not associated with any user account if the card information is detected outside of the login state.  
Adachi discloses in a related system from the same field of endeavor [Abstract] wherein the instructions cause the image processing apparatus to call another shortcut corresponding to card information which is not associated with any user account if the card information is detected outside of the login state [setting operation subroutine is also terminated in one of a case where it is determined in S112 that there is not a card detected in the card detecting operation (S112: No), a case where it is determined in S116 that the card ID is not registered (S116: No), a case where it is determined in S122 that there is not a user name associated with the card ID (S122: No), and a case where it is determined in S132 that there is not a user name associated with the card ID (S132: No) ... After terminating the setting operation subroutine, as shown in FIG. 9, the CPU 12 performs a regular operation subroutine (S104). In the regular operation subroutine, as shown in FIG. 13, the CPU 12 determines whether a function button 77 has been operated (S150). When determining that a function button 77 has been operated (S150: Yes), the CPU 12 refers to the operation restriction profile stored in the data storage area 46 (S152). The CPU 12 determines whether a particular operation corresponding to the operated function button 77 is prohibited in the operation restriction profile (S154) ... when determining that the particular operation corresponding to the operated function button 77 is not prohibited in the operation restriction profile (S154: No), the CPU 12 performs the particular operation (S158), p0072-0074].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support wherein the instructions cause the image processing apparatus to call another shortcut corresponding to card information which is not associated with any user account if the card information is detected outside of the login state as disclosed by Adachi because it allows for limited usage of the apparatus’ functions deemed permissible by the administrator according to their preferences.

Claim 6: Hirasawa discloses the image processing apparatus according to claim 1.
Hirasawa appears to fail to explicitly disclose wherein the instructions cause the image processing apparatus to prohibit the card information from being registered and updated in association with a shortcut during the login state if the mode is valid.  
Adachi discloses wherein the instructions cause the image processing apparatus to prohibit the card information from being registered and updated in association with a shortcut during the login state if the mode is valid [When determining in S120 that a shortcut registration corresponding to the acquired detection state information exists (S120: Yes), that is, when the detection state information is contained in the shortcut state information, the CPU 12 performs a setting operation linked with the shortcut state information (S130) ... when determining that the NO button 84 has been operated on the first inquiry screen 80 (S138: No), the CPU 12 terminates the setting operation subroutine ... when determining that the NO button 90 has been operated on the second inquiry screen 86 (S142: No), the CPU 12 terminates the setting operation subroutine, p0069-0071].  
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support wherein the instructions cause the image processing apparatus to prohibit the card information from being registered and updated in association with a shortcut during the login state if the mode is valid as disclosed by Adachi because it only allows an authorized user to make any setting changes as discussed by Adachi in at least paragraphs 0072-0075

Claim 7: Hirasawa discloses the image processing apparatus according to claim 1.
Hirasawa appears to fail to explicitly disclose wherein the instructions cause the image processing apparatus to perform screen display if a shortcut is called with the card used in the login process and immediate execution is not possible.  
Adachi discloses wherein the instructions cause the image processing apparatus to perform screen display if a shortcut is called with the card used in the login process and immediate execution is not possible [Each operation restriction profile is information identifying one or more prohibited operations among operations inherently executable by the MFP 10. Specifically, for instance, in an operation restriction profile stored in association with a card ID “AA,” a copy operation is prohibited. Namely, when the MFP 10 is brought into the login state by use of the card with the card ID “AA” recorded therein, the copy operation is prohibited. Therefore, a user of the card with the card ID “AA” recorded therein is not allowed to perform the copy operation with the MFP 10. Further, when a function button 77 for performing the copy operation is operated on the login screen 76, as shown in FIG. 5, an operation restriction screen 78 is displayed on the display 16. On the operation restriction screen 78, a message informing that the selected operation is prohibited is displayed, p0034-0035].
It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have included in Hirasawa the support whereby the image processing apparatus to perform screen display if a shortcut is called with the card used in the login process and immediate execution is not possible as disclosed by Adachi because it allows the user to quickly recognize when an operation is not permitted.

Regarding claims 9, 13 and 14: the methods herein have been executed or performed by the apparatuses of claims 2, 6 and 7 and are therefore likewise rejected.

Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirasawa as applied above in view of Terao (US PgPub 20070212027).
Claim 3: Hirasawa discloses the image processing apparatus according to claim 1.
	Hirasawa disclose a card detection device [the user may activate an IC-card reader to read an IC card, in which the user ID is stored, to read the user ID therefrom in order to receive the user ID, p0043] and where the shortcut corresponding to the card information is called in the login state [After the entry of the user information, the MFP 100 may authorize the user based on the user information. The MFP 100 may refer to the user registration table 341 (see FIG. 2) to determine whether the user registration table 341 includes a record containing the user ID and the password which are identical to the entered user ID and password, p0044 & p0050].
Hirasawa appears to fail to disclose wherein in a case where, during the mode managed as invalid, an operation of continuously bringing the card having the card information close to the card detection device or an operation of keeping the card having the card information in contact with the card detection device is performed, the shortcut corresponding to the card information is called in the login state.  
Terao discloses in a related system from the same field of endeavor [Abstract] wherein in a case where, during the mode managed as invalid, an operation of continuously bringing the card having the card information close to the card detection device or an operation of keeping the card having the card information in contact with the card detection device is performed, the shortcut corresponding to the card information is called in the login state [After the user was authenticated and thus the authenticated user logged in the multifunction device 105 in the step S501, the state that the IC card reader/writer 310 can access the IC card 801 is maintained, p0043].
	It would have been obvious to persons of ordinary skill in the art before the effective filing date of the invention to have modified Hirasawa to support wherein in a case where, during the mode managed as invalid, an operation of continuously bringing the card having the card information close to the card detection device or an operation of keeping the card having the card information in contact with the card detection device is performed as disclosed by Terao because it insures that the user who has been logged in is still present and the MFP use is permitted as discussed by Terao in at least paragraphs 0004-0006.

Regarding claim 10: the method herein has been executed or performed by the apparatus of claim 3 and is therefore likewise rejected.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adachi (US Pub 20150381839) discloses where a registered card used for login, once detected, allows a user to access shortcut operations according to shortcut information associated with the registered card.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA DIANE REINIER whose telephone number is (571)270-5082. The examiner can normally be reached M-Th 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BARBARA D REINIER/Primary Examiner, Art Unit 2672